Judicial District Court, Clark County; Michael Villani, Judge (Docket No.
                 65217).
                 Docket No. 65040
                             In his December 6, 2013, petition, appellant challenged his
                 criminal conviction by claiming that there was insufficient evidence to
                 support his conviction for burglary, that the district court judge that
                 sentenced him had a conflict of interest, and that he suffered from
                 ineffective assistance of counsel. Appellant asserted he was entitled to
                 mandamus relief or, in the alternative, relief through a writ of coram
                 nob is.
                             First, appellant improperly challenged the validity of a
                 judgment of conviction through a petition for a writ of mandamus.            See
                 NRS 34.160; NRS 34.724(2) (stating that a post-conviction petition for a
                 writ of habeas corpus is the proper vehicle with which to challenge a
                 judgment of conviction); Round Hill Gen. Improvement Dist. v. Newman,
                 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (discussing the scope of
                 mandamus). In addition, appellant failed to demonstrate that he did not
                 have an adequate remedy with which to challenge his conviction. See NRS
                 34.170. Therefore, the district court did not err in denying the petition.
                             Second, appellant failed to demonstrate that he was entitled to
                 relief on his petition for a writ of coram nobis. Appellant's claims were not
                 properly raised in a petition for a writ of coram nob is because they were
                 claims arising from alleged factual errors that are on the record, the
                 claims could have been raised earlier, or they involved legal and not
                 factual errors. See Trujillo v. State, 129 Nev. , 310 P.3d 594, 601-



SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 194Th eirD
                     02 (2013). Appellant has previously litigated a post-conviction petition for
                     a writ of habeas corpus, O'Keefe v. State, Docket Nos. 48673 and 49329
                     (Order of Affirmance, March 24, 2008), and appellant failed to
                     demonstrate that he could not have raised his current claims in that
                     petition. See Trujillo, 129 Nev. at , 310 P.3d at 601-02 (discussing that
                     it is the petitioner's burden to demonstrate that he could not have
                     reasonably raised his claims at an earlier time). Therefore, the district
                     court did not err in denying the petition.
                     Docket No. 65217
                                 In his January 27, 2014 motion, appellant claimed that the
                     trial court was without jurisdiction because appellant had sought relief in
                     federal court and a decision regarding his federal habeas petition was
                     pending before the Ninth Circuit Court of Appeals during his state court
                     trial. This claim fell outside the narrow scope of claims permissible in a
                     motion to modify sentence. See Edwards v. State, 112 Nev. 704, 708, 918
                     P.2d 321, 324 (1996). Appellant also failed to demonstrate that his
                     sentence was facially illegal or that the district court lacked jurisdiction
                     due to the federal court proceedings.         See id.    Appellant did not
                     demonstrate that the federal court proceedings divested Nevada state
                     courts of jurisdiction over this case. Moreover, appellant failed to
                     demonstrate that the federal court had stayed the proceedings in state
                     court while it considered appellant's petition.   See 28 U.S.C. § 2251(a)(1).




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    4Dit•
                   Therefore, we conclude that the district court did not err in denying
                   appellant's motion. Accordingly, we
                                ORDER the judgments of the district court AFFIRMED. 2




                                                     Saitta


                   cc: Hon. Stefany Miley, District Judge
                        Hon. Michael Villani, District Judge
                        Brian Kerry O'Keefe
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk



                         2 We  have reviewed all documents that appellant has submitted in
                   proper person to the clerk of this court in these matters, and we conclude
                   that no relief based upon those submissions is warranted. To the extent
                   that appellant has attempted to present claims or facts in those
                   submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    et)